  Case 1:20-cv-00769-JGK-SDA Document 155
                                      147 Filed 09/01/21
                                                08/31/21 Page 1 of 2




                                                     Matthew I. Fleischman
                                                     4530 Wisconsin Avenue, NW
                                                     Fifth Floor
                                                     Washington, DC 20016
                                                     202.480.2965
                                                     Fleischman@oandzlaw.com

August 31, 2021
                                         Application granted.
VIA ECF                                  SO ORDERED.

The Honorable Judge John G. Koeltl       September 1, 2021 /s/ John G. Koeltl
United States District Court             New York, NY      John G. Koeltl, U.S.D.J.
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Cengage Learning, Inc. et al. v. Trung Kien Nguyen et al.,
       S.D.N.Y. Case No. 20-cv-769-JGK

Dear Judge Koeltl:

        We represent Plaintiffs Cengage Learning, Inc., Bedford, Freeman & Worth
Publishing Group, LLC d/b/a Macmillan Learning, Elsevier Inc., McGraw Hill LLC, and
Pearson Education, Inc. (“Plaintiffs”) in the above-referenced action. In accordance with
Standing Order 19-MC-583, Section 6 of the S.D.N.Y. Electronic Case Filing Rules and
Instructions, and the Court’s Individual Rules & Practices in Civil Cases, Plaintiffs seek
leave to file under seal Plaintiffs’ the appendices to the Proposed Default Judgment and
Permanent Injunction Order and exhibits to the Declaration of Matthew I. Fleischman
(“Sealed Documents”). Plaintiffs will also file redacted versions of the Sealed Documents
on ECF, which will include all of the contents except Defendant Michael McEvilley’s full
financial account numbers, as described below.

        Plaintiffs’ sealing request should be granted because the Sealed Documents contain
Defendant’s full financial account numbers. Federal Rule of Civil Procedure 5.2(a)(4)
mandates that, unless the Court orders otherwise, financial account numbers should be
redacted. In addition to redacted versions of the Sealed Documents, Plaintiffs seek to file
under seal unredacted versions to ensure that, if granted, there is a version of the Court’s
order that contains the full account numbers, which financial institutions need to identify
the relevant accounts.

        Based on the above, the continuum that the Court applies, and the balancing of
interests, Plaintiffs have overcome the presumption of a public filing. See Lugosch v.

                                             1
  Case 1:20-cv-00769-JGK-SDA Document 155
                                      147 Filed 09/01/21
                                                08/31/21 Page 2 of 2




Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Indeed, the only
information that will be withheld from the public consists of Defendant’s financial account
numbers. This, by its nature, is private information as to the account holder, and is not the
type of information that, if sealed, will impact the judicial process or deprive the public of
needed information. See id. For these reasons, the Court granted Plaintiffs’ leave to file
prior versions of the Sealed Documents under seal in connection with Plaintiffs’ Order to
Show Cause.

     Plaintiffs are aware that, absent an order granting this sealing request, the Sealed
Documents will become public.

       Thank you for the Court’s consideration of this request.

                                                      Sincerely,

                                                      /s/ Matthew I. Fleischman
                                                      Matthew I. Fleischman




                                              2
